internal_revenue_service number info release date index number date the honorable sue kelly u s house of representatives washington d c attention al garesche dear ms kelly this letter is in response to your inquiry dated date forwarding correspondence of your constituent regarding his view that the self-employment contributions act seca_tax is inequitable for retirees and deters is concerned that the individuals from continuing to work after age method of calculating the seca_tax reduces his social_security_benefits and gives him a greater seca_tax liability than would seem fair the seca_tax is structured with the intent of putting a self-employed taxpayer in a similar position to an employee for employment_taxes an employee must pay half of the applicable employment_taxes and the employer pays the other half both portions of the employment_tax are calculated as the product of the applicable tax_rate and the employee’s wages before applying employment_taxes similarly the seca_tax is calculated initially as the product of the applicable tax_rate and the self-employed taxpayer’s net_earnings from self employment before applying the seca_tax however because an employee is not taxed on the employer’s portion of the employment_taxes seca allows for the deduction of one half of that initially calculated seca_tax corresponding to the employer’s half of employment_taxes in calculating the self- employed taxpayer’s net_earnings_from_self-employment in addition seca allows for a deduction of one half of the final calculated seca_tax again corresponding to the employer’s half of employment_taxes in determining the self-employed taxpayer’s income_tax seca_tax self-employed taxpayers are subject_to seca_tax seca_tax consists of the old-age survivors and disability insurance oasdi taxes imposed under sec_1401 of the internal_revenue_code the code and the hospital insurance medicare taxes imposed under sec_1401 in determining the self-employment_tax the maximum self-employment_income subject_to the oasdi tax_rate is equal to the social_security_wage_base dollar_figure for the tax_year self-employment_income subject_to the medicare_tax rate is not limited in general seca_tax is computed as a percentage of self-employment_income which is defined in sec_1402 of the code as the net_earnings_from_self-employment derived by an individual with certain adjustments sec_1402 defines net_earnings_from_self-employment as the gross_income derived by an individual from any trade_or_business carried on by such individual less certain allowed deductions which can be attributed to such trade_or_business plus his distributive_share whether or not distributed of partnership income or loss from any trade_or_business carried on by a partnership of which he is a member subject_to certain exceptions seca taxes currently equal of net_earnings_from_self-employment which is the same rate that employers and employees combined pay in federal_insurance_contribution_act fica_taxes the social_security amendments act of before the social_security amendments act of the act which was an effort to assure the solvency of the social_security trust funds the rate of seca taxes was less than the combined employer-employee rate of fica_taxes in general self- employed taxpayers paid oasdi rates of approximately and medicare rates of of the combined employer-employee rates under fica the act amended the code and the social_security act to eliminate this disparity and to make the rates under seca equal the combined employer-employee rates under fica the reason for this change is included in legislative_history to the act which states the present tax treatment of self-employed individuals accounts for a major portion of the financial difficulties of the social_security system removal of the subsidy to self-employed individuals will alleviate these difficulties h_r rep no 98th cong 1st sess coordinated deductions under sec_164 and a the congress also enacted coordinated deductions under sec_164 and sec_1402 of the code which are designed to achieve parity between employees and the self-employed h_r conf_rep no 98th cong 1st sess the conference_report explains how parity is achieved as follows the base of the self-employment_tax is adjusted downward under sec_1402 to reflect the fact that employees do not pay fica tax on the value of the employer’s fica tax a deduction is allowed for income_tax purposes under sec_164 for half of seca liability to allow for the fact that employees do not pay income_tax on the value of the employer’s fica tax sec_164 of the code allows a deduction from gross_income of one-half of the self-employment taxes imposed by sec_1401 for each such taxable_year under sec_164 the deduction is attributable to a trade_or_business carried on by the taxpayer which does not consist of the performance of services as an employee in computing net_earnings_from_self-employment an individual may take a deduction equal to a taxpayer’s net_earnings multiplied by one-half of the sum of the old-age_survivors_and_disability_insurance_tax rate and the medicare rate sec_1402 of the code that deduction is in lieu of the trade_or_business deduction under sec_164 that would otherwise have been allowed in computing net_earnings under the first sentence of sec_1402 to simplify the calculation of this deduction net_earnings_from_self-employment after the deduction are calculated by multiplying the net_earnings_from_self-employment before the deduction by less or half the combined self-employment_tax rate sec_1402 does not cancel the income_tax deduction under sec_164 and does not provide an alternative deduction therefore sec_164 and sec_1402 of the code are separate deductions available only to taxpayers who are subject_to self- employment_taxes the deduction under sec_164 is taken above_the_line and is available for income_tax purposes only the deduction under sec_1402 is available only for determining net_earnings_from_self-employment example to illustrate the calculation of the self-employment taxes assume a taxpayer has net_earnings_from_self-employment equal to dollar_figure before applying the deduction self-employment net_earnings less deduction dollar_figure x balance dollar_figure - dollar_figure big_number dollar_figure maximum subject_to oasdi tax_rate oasdi tax x dollar_figure amount to subject_to hi tax_rate hi tax x dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number total self-employment_tax dollar_figure dollar_figure dollar_figure i hope the information is helpful to you in responding to if you need additional information please contact me or stephen tackney at sincerely _______________________________ will e mcleod acting chief employment_tax branch office of division counsel associate chief_counsel tax exempt and government entities
